Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-17 are pending in this office action. 

Priority
Foreign priority is claimed to KR10-2020-0042959, filed 04/08/2020. However, in order to be entitled to the benefit of earlier filing date of 04/08/2020 for purpose of the prior-art date under the first inventor to file provisions of the AIA , an English translation of the priority application needs to be filed. Since an English translation of the priority application is missing, the effective filing date of this application will be considered as the filing date of this application, which is 08/05/2020 (See MPEP § 216.01).
Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 08/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 17 is directed to a computer program product comprising a recording medium. The specification leaves the definitions of computer program product and recording medium open-ended. Consequently, the broadest reasonable interpretation of a claim drawn to a recording medium or a computer program product comprising a recording medium (also called computer readable medium and other such variations) could cover forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (See MPEP 2111.01). Since the broadest reasonable interpretation of a claim covers a signal per se, claim 17 is rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). The Examiner suggests amending the instant claims by narrowing the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory recording medium”, "non-transitory computer-readable media” or “computer-readable device” to the claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The instant claim 17 is a computer program product claim, different from “method” claim 8 that it depends from. Claim 17 may be amended as an independent claim to include all elements from claim 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chalkias (US 2019/0319798 A1), in view of Toth (US 2019/0097812 A1).
For claim 1, Chalkias teaches an electronic device comprising: an input/output interface; and at least one processor configured to: irreversibly generate a first token to use or access an object based on first biometric information and information proving ownership (para 0004-0006 - token  generated using one-way (irreversible) hash or encryption, based on unique object/asset identification, wherein the identification token has ownership information or proof, and can be based on a combination of factors such as asset attributes and user biometric identification).
Although exchanging objects such as tokens and keys via secure interfaces is a commonly known aspect of data exchange via interfaces such as those disclosed by Chalkias (para 0082), Chalkias does not appear to explicitly disclose, however Toth discloses biometric information input, and outputting the first token through the input/output interface, the token also comprising object ownership information (para 0011, 0052-0072, 0581-0586 - biometrics input interface, token provisioning, and various interface mechanisms implying providing of access/consent tokens comprising resource/object ownership information that are obtained via interfaces for further use).
Therefore, based on Chalkias in view of Toth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Toth in the system of Chalkias, in order to provide or exchange authorization information specific to the owner and the object/resource to be accessed, hereby incorporating convenience as well as security in the system.

For claim 2, Chalkias in view of Toth teaches the claimed subject matter as discussed above. Chalkias does not appear to explicitly disclose, however Toth teaches wherein the first biometric information that is input comprises a plurality of types of biometric information (para 0057-0063, 0433-0434, 0489).

For claim 3, Chalkias in view of Toth teaches the claimed subject matter as discussed above. Chalkias does not appear to explicitly disclose, however Toth teaches wherein the first biometric information comprises biometric information of a plurality of persons and wherein the information proving the ownership of the object comprises information that proves ownerships of the plurality of persons (para 0436, 0534, 0550, 0584-0586 - multiple biometric information corresponding to multiple owners for collaborative asset/resource access using consent tokens comprising resource ownership information).

For claim 4, Chalkias in view of Toth teaches the claimed subject matter as discussed above. Chalkias further teaches wherein the first token comprises: encryption information randomly generated from a combination of the first biometric or authorization/key information and the information proving the ownership (para 0004, 0011 - hash generated based on asset identifier, and authentication/authorizing key information associated with the token, i.e., token  generated using one-way (irreversible) hash or encryption, based on unique object/asset identification, wherein the identification token has ownership information or proof, and can be based on a combination of factors such as asset attributes and user biometric identification); and assistance information for assisting generation of same encryption information as the encryption information (para 0004, 0011 - public key in association with the private key to assist encryption/decryption process). Chalkias does not appear to explicitly disclose, however Toth discloses the token comprising encrypted object ownership information (para 0011, 0052-0072, 0391, 0580-0586 - providing of access/consent tokens comprising resource/object ownership information that are obtained via interfaces for further use).

For claim 5, Chalkias in view of Toth teaches the electronic device of claim 4 and the claimed subject matter as discussed above. Chalkias further teaches the information proving the ownership (para 0004, 0011 - token generated, based on unique object/asset identification, wherein the identification token has ownership information or proof, and can be based on a combination of factors such as asset attributes and user biometric identification). Chalkias does not appear to explicitly disclose, however Toth discloses wherein the first token comprises the information proving the ownership of the object (para 0011, 0052-0072, 0391, 0580-0586 - providing of access/consent tokens comprising resource/object ownership information that are obtained via interfaces for further use).

For claim 6, Chalkias in view of Toth teaches the claimed subject matter as discussed above. Although exchanging objects such as tokens and keys via secure interfaces is a commonly known aspect of data exchange via interfaces such as those disclosed by Chalkias (para 0082), Chalkias does not appear to explicitly disclose, however Toth discloses wherein the outputting of the first token through the input/output interface comprises outputting information about generation of the first token (para 0011, 0052-0072, 0581-0586 - biometrics input interface, token provisioning, and various interface mechanisms implying providing of access/consent tokens (including token information) that are obtained via interfaces for further use).

For claim 7, Chalkias in view of Toth teaches the claimed subject matter as discussed above. Although generation of tokens based on various attributes including asset identifiers and user/owner identification attributes such as cryptographic keys is  disclosed by Chalkias (para 0004-0006 - token  generated using one-way (irreversible) hash or encryption, based on unique object/asset identification, wherein the identification token has ownership information or proof, and can be based on a combination of factors such as asset attributes and user biometric identification), Chalkias does not appear to explicitly disclose, however Toth discloses generating multiple tokens to use or access the object based on different user biometric information that is input through the input/output interface, and another token; comparing the first token with the second token, and outputting, through the input/output interface, a result of using or accessing the object, based on a comparison result (para 0436, 0534, 0550, 0584-0586 - multiple biometric information corresponding to multiple owners for collaborative asset/resource access using consent tokens comprising resource ownership information; para 0141-0148, 0467, 0472-0485, 0531, 0534 - these sections disclose how multiple personas and multiple ownerships are achieved based on collaborative aspects of entities for resource access; para 0546, 0550, 0581 - consent tokens are generated and verified/compared for further access determination).

As to claim 8, the claim limitations are similar to those of claim 1, except claim 8 is drawn to a method of controlling an electronic device configured to perform the method of claim 1. Therefore claim 8 is rejected according to claim 1 as above.

As to claims 9-14, the claim limitations are similar to those of claims 2-7 respectively. Therefore claims 9-14 are rejected according to claims 2-7 respectively as above.




For claim 15, Chalkias teaches a method of controlling an electronic device, the method comprising: receiving an input of a first token irreversibly generated to use or access an object and biometric information based on user input and information proving ownership of the object (para 0004-0006 - token  generated using one-way (irreversible) hash or encryption, based on unique object/asset identification, wherein the identification token has ownership information or proof, and can be based on a combination of factors such as asset attributes and user biometric identification).
Although exchanging objects such as tokens and keys via secure interfaces is a commonly known aspect of data exchange via interfaces such as those disclosed by Chalkias (para 0082), Chalkias does not appear to explicitly disclose, however Toth discloses biometric information input, and outputting the first token through the input/output interface, the token also comprising object ownership information (para 0011, 0052-0072, 0581-0586 - biometrics input interface, token provisioning, and various interface mechanisms implying providing of access/consent tokens comprising resource/object ownership information that are obtained via interfaces for further use).
Further, although generation of tokens based on various attributes including asset identifiers and user/owner identification attributes such as cryptographic keys is  disclosed by Chalkias (para 0004-0006 - token  generated using one-way (irreversible) hash or encryption, based on unique object/asset identification, wherein the identification token has ownership information or proof, and can be based on a combination of factors such as asset attributes and user biometric identification), Chalkias does not appear to explicitly disclose, however Toth discloses generating multiple tokens to use or access the object based on different user biometric information that is input through the input/output interface, and another token; comparing the first token with the second token, and outputting, through the input/output interface, a result of using or accessing the object, based on a comparison result (para 0436, 0534, 0550, 0584-0586 - multiple biometric information corresponding to multiple owners for collaborative asset/resource access using consent tokens comprising resource ownership information; para 0141-0148, 0467, 0472-0485, 0531, 0534 - these sections disclose how multiple personas and multiple ownerships are achieved based on collaborative aspects of entities for resource access; para 0546, 0550, 0581 - consent tokens are generated and verified/compared for further access determination).
Therefore, based on Chalkias in view of Toth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to utilize teachings of Toth in the system of Chalkias, in order to facilitate incorporation of aspects such as multiple authentication factors, and collaborative authorizations in the system, not only to provide or exchange authorization information specific to the owner and the object/resource to be accessed, but also to impart more security and convenience in the system.

For claim 16, Chalkias in view of Toth teaches the claimed subject matter as discussed above. Although exchanging objects such as tokens and keys via secure interfaces is a commonly known aspect of data exchange via communication interfaces such as those disclosed by Chalkias (para 0082), Chalkias does not appear to explicitly disclose, however Toth discloses wherein the receiving of the input of the first token comprises receiving the first token through communication interface (para 0011, 0052-0072, 0581-0586 - biometrics input interface, token provisioning, and various interface mechanisms implying providing of access/consent tokens comprising resource/object ownership information that are obtained via communication interfaces for further use).

As to claim 17, the claim limitations are similar to those of claims 1 or claim 8, except claim 17 is drawn to a computer program product comprising a recording medium storing a program (Chalkias - para 0118-0124) for implementing the method of claim 8, or the method performed by the device of claim 1. Therefore claim 17 is rejected according to either claim 1 or claim 8 as above.

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433